On Application eor a Rehearing.
Bermudez, C. J.
The executors contend that the Court erred in not rejecting, as premature, the' demand of widow G-eddes for the delivery to her, by them, of the specific property bequeathed to her by her late husband.
The universal legatees complain that the judgment appealed from and which was affirmed, was not explained by this Court so as to leave no doubt as to its meaning.
I.
It is perfectly true, as a rule, that executors are prohibited from paying the debts, with some exceptions, until after three months from the opening of the succession and unless upon compliance with the forms of law. It is likewise so, that legacies can be satisfied only after payment of the debts and of contributions for the legitimate portion when there are forced heirs.
It is equally true that creditors have the right to sue for the separation of patrimony within three months from the acceptance of the heirs.
But, it is no less certain that those rules do not obtain in a case like the present one, where there are no debts, no forced heirs and where no separation of patrimony has been asked or can be asked by anyone.
If the petition of the widow, as legatee, asking to be put in possession of the bequests made to her by her husband, could have been assailed on the ground of prematurity, the objection has surely ceased to have any foundation to stand upon, by the lapse of time which has gone by since it was made, without any opposition on the part of any creditor or legatee. The judgment appealed from was rendered more than four months after the death of the testator and there was no suggestion made of any impediment thrown in the way of its execution by anyone claiming any adverse interest.
No just or plausible reason can be found on which to base the resistance of the executors.
*56II.
The District Judge decreed that the executors deliver to widow G-ed-des “ all the legacies bequeathed to her by the deceased * * * * together with the rents aud revenues thereof from * * * the date of her demand for the same.”
The petition states what those legacies consist of.
It is true that the District Judge gave no reasons explanatory of his decree, other than such as wore orally assigned. No doubt, it would be preferable if judges were to give a written and condensed opinion, in justification of their decree, for that would sometimes assist in better understanding the judgment, but however that be, this was not done in this case.
This Court has given the reasons for which the decree rendered, was pronounced, on review, to be correct. It does not sit to revise reasons for judgment, but to reconsider the judgment itself and when it affirms a judgment, its reasons must be considered as those justifying the judgment.
In the present case, we have distinctly held that the legacies the testator intended to bequeath and which his widow has inherited, could and did consist of his half of the property and effects mentioned in his will, for it is evident that he could make to his wife no bequest of that which, at the dissolution of the community by Ms death, would be hers in full property, burdened as it might eventually have been, but was not, by claims of creditors of the community.
Because his widow accepted that community under benefit of inventory under the provisions of a recent law, it cannot be charged that her half in the community property did not anyhow vest in her, in full property. This sort of an acceptance is assimilated to that of the heir, who succeeds the deceased at'the moment of death and who, by taking-time, only seeks to protect himself from liability, in case of absorption of the assets by the debts.
Rehearing refused.